Name: Commission Regulation (EC) No 1768/2001 of 6 September 2001 providing for the rejection of applications for export licences in relation to rice and broken rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32001R1768Commission Regulation (EC) No 1768/2001 of 6 September 2001 providing for the rejection of applications for export licences in relation to rice and broken rice Official Journal L 239 , 07/09/2001 P. 0024 - 0024Commission Regulation (EC) No 1768/2001of 6 September 2001providing for the rejection of applications for export licences in relation to rice and broken riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 1667/2000(2),Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(3), as last amended by Regulation (EC) No 409/2001(4), and in particular Article 7(3) thereof,Whereas:The quantity covered by applications for advance fixing of refunds on rice and broken rice is of great importance and could give rise to speculation. It has therefore been decided to reject all applications for export licences of such products made on 4, 5 and 6 September 2001,HAS ADOPTED THIS REGULATION:Article 1In accordance with Article 7(3) of Regulation (EC) No 1162/95, applications for export licences with advance fixing of refunds for products falling within CN codes 1006 20 11 90/00, 1006 20 13 90/00, 1006 20 15 90/00, 1006 20 17 90/00, 1006 20 92 90/00, 1006 20 94 90/00, 1006 20 96 90/00, 1006 20 98 90/00, 1006 30 21 90/00, 1006 30 23 90/00, 1006 30 25 90/00, 1006 30 27 90/00, 1006 30 42 90/00, 1006 30 44 90/00, 1006 30 46 90/00, 1006 30 48 90/00, 1006 30 61 91/00, 1006 30 61 99/00, 1006 30 63 91/00 and 1006 30 63 99/00 made on 4, 5 and 6 September 2001 shall be rejected.Article 2This Regulation shall enter into force on 7 September 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 193, 29.7.2000, p. 3.(3) OJ L 117, 24.5.1995, p. 2.(4) OJ L 60, 1.3.2001, p. 27.